Exhibit 10.4
 
THIS SENIOR SECURED CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES ISSUABLE ON
THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO SUCH SENIOR CONVERTIBLE PROMISSORY NOTE OR SECURITIES, OR
DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO BORROWER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE WITH THE ACT OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER
THE ACT.
 
 
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE


$1,025,000
September 15, 2010



Subject to the terms and conditions of this Senior Secured Convertible
Promissory Note (this “Note”), for value received, Prescient Medical, Inc.
(“Prescient” or the “Borrower”) a Delaware corporation promises to pay to
CAMBRIDGE HOLDINGS, LTD., a Colorado corporation (“Holder”), the principal
amount of ONE MILLION TWENTY FIVE THOUSAND DOLLARS AND NO CENTS ($1,025,000.00)
(such principal amount, the “Loan”), together with interest at the rate of six
(6%) percent per annum, on or before the Maturity Date, as defined below,
subject to the terms set forth in Section 2.  This Note is one of a series of
senior secured convertible promissory notes of like tenor and ranking made by
the Borrower in favor of the Holder and issued, from time to time, on and after
the date hereof.
 
1.  Maturity Date.  Borrower shall pay to Holder an amount in cash in
immediately available funds representing the outstanding principal amount of
this Note and accrued and unpaid interest thereon on June 30, 2011 (the
“Maturity Date”), which date may be extended by the Borrower and the Holder in
writing; provided, however, that upon the consummation of a merger between the
Borrower and the Holder, or an affiliate of the Holder (the “Merger”), all
indebtedness evidenced hereby shall be deemed cancelled and paid in full.
 
2.  Security.  This Note is secured by and is also entitled to the benefits of
that certain Security Agreement dated as of the date between Borrower and Holder
(as amended, supplemented or otherwise modified from time to time, the “Security
Agreement” and, together with this Note and any other agreement, instrument or
other document relating thereto or executed in connection therewith, the “Loan
Documents”) and any other agreement or instrument providing collateral for the
Obligations (as defined below), whether now or hereafter in existence, and any
filings, instruments, agreements and documents relating thereto and providing
collateral for the Obligations.  As used herein and in the Security Agreement,
“Obligations” means all payment and performance obligations as existing from
time to time of Borrower to Holder under this Note and any other notes issued to
the Borrower, the other Loan Documents (including any interest, fees and
expenses that, but for the provisions of the Bankruptcy Code (as defined in the
Security Agreement), would have accrued), or as a result of making the Loan and
the obligation to pay an amount equal to the amount of any and all damages which
Holder may suffer by reason of a breach by Borrower of any obligation, covenant,
or undertaking with respect to this Note or any other Loan Document.
 
 
 
 
 

--------------------------------------------------------------------------------

 
3.  General Payment Terms.
 
3.1  Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by Borrower under this Note and the
Security Agreement shall be made in lawful money of the United States of
America, in immediately available funds, without deduction for any and all
current or future taxes, levies, imposts, deductions, charges or withholdings
with respect to any payments owed by Borrower and all interest, penalties or
similar liabilities with respect thereto (all such taxes, levies, imposts,
deductions, charges or withholdings and liabilities, collectively or
individually, “Taxes”), to Holder as directed in writing by Holder, not later
than 1:00 p.m., New York, NY time, on the date on which such payment shall
become due (each such payment made after such time on such due date to be deemed
to have been made on the next succeeding Business Day).  If Borrower shall be
required by law to deduct any Taxes from any payment to Holder under this Note,
then the amount payable to Holder shall be increased so that, after making all
required deductions, Holder received an amount equal to that which it would have
received had no such deductions been made.
 
3.2  Except to the extent otherwise expressly provided herein, if the due date
of any payment under this Note would otherwise fall on a day that is not a
Business Day, such date shall be extended to the next succeeding Business Day,
and interest shall be payable for any principal so extended for the period of
such extension.
 
3.3  Interest on the Loan shall be computed on the basis of a 360-day year for
the actual days elapsed (including the first day but excluding the last day)
occurring in the period for which payable
 
3.4  Payment shall be credited first to the accrued but unpaid interest then due
and payable, second to the outstanding principal balance of this Note and third
to the other outstanding Obligations.
 
4.  Representations and Warranties.  Borrower represents and warrants to Holder
that until the obligations under this Note and the Security Agreement are paid
in full:
 
4.1  Borrower (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, (b) has the
corporate power and authority to own and operate its property, to lease the
property it operates as lessee and to carry on its business as now being or as
proposed to be conducted, (c) is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which the nature of the business
conducted by it makes such qualification necessary and where failure so to
qualify could reasonably be expected (either individually or in the aggregate)
to have a material adverse effect on Borrower, and (d) is in compliance in all
material respects with all requirements of law.
 
4.2  Borrower has the corporate power and authority to make, deliver and perform
this Note and the other Loan Documents, and has taken all necessary corporate
action to authorize (a) the incurrence of obligations pursuant to this Note and
the terms and conditions of this Note and the other Loan Documents and (b) the
execution, delivery and performance of this Note and the other Loan Documents.
 
 
2
 
 

--------------------------------------------------------------------------------

 
4.3  No consent or authorization of, approval by, notice to, filing with or
other act by or in respect of, any governmental authority or any other person or
entity is required in connection with the incurrence of obligations pursuant to
this Note hereunder or with the execution, delivery, performance, validity or
enforceability of this Note or the other Loan Documents which has not otherwise
been taken or received.
 
4.4  The Loan Documents have been duly and validly executed and delivered by
Borrower and constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5  The execution, delivery and performance of the Loan Documents, the
incurrence of the obligations under this Note and the use of the proceeds
thereof will not violate any requirements of law or contractual obligation of
Borrower.
 
4.6  There are no actions, suits, arbitrations, investigations or proceedings of
or before any arbitrator or governmental authority pending or, to the knowledge
of Borrower, threatened against Borrower or against any of its properties or
assets with respect to the Loan Documents or any of the transactions
contemplated hereby.
 
4.7  Borrower has filed all Federal income tax returns and all other tax returns
that are required to be filed by it and has paid all taxes due pursuant to such
returns or pursuant to any assessment received by it, except for any such taxes
or assessments that are being appropriately contested in good faith by
appropriate proceedings and with respect to which adequate reserves in
conformity with generally accepted accounting principles have been provided.  No
lien, security interest or other encumbrance or interest (a “Lien”) with respect
to any tax or assessment has been filed, and to the knowledge of Borrower, no
claim is being asserted, with respect to any such tax or assessment.
 
5.  Affirmative Covenants.  Until such time as all Obligations have been paid in
full in cash (unless converted pursuant to Section 2) and this Note has been
terminated, Borrower hereby covenants and agrees with Holder that Borrower
shall:
 
5.1  Use the proceeds of the indebtedness incurred hereunder to fund working
capital and other lawful purposes of Borrower.  None of the proceeds of the
indebtedness incurred hereunder will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry margin stock or for any other purpose which might constitute this
transaction a “purpose credit” within the meaning of Regulations T, U and X of
the Board of Governors of the Federal Reserve System.
 
 
3
 
 

--------------------------------------------------------------------------------

 
5.2  Preserve and maintain its separate corporate existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business;
and qualify and remain qualified as a foreign corporation and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification or authorization, except in
each case to the extent that the failure to be or remain so qualified could not
reasonably be expected to have a material adverse effect on Borrower.
 
5.3  Protect and preserve all properties necessary to its business, including
copyrights, patents, trade names and trademarks necessary and economically
desirable in the operation of its business as determined by Borrower in its
reasonable business judgment; maintain in good working order and condition
(ordinary wear and tear excepted) all buildings, equipment and other tangible
real and personal property necessary and material to its business; and from time
to time make or cause to be made all renewals, replacements and additions to
such property necessary for the conduct of its business so that the business
carried on in connection therewith may be properly conducted at all times.
 
5.4  Pay or perform all taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property (including withholding,
social security, payroll and similar employment related taxes on the dates such
taxes are due); provided that Borrower may contest such taxes, assessments and
other governmental charges in good faith so long as adequate reserves are
maintained with respect thereto in accordance with generally accepted accounting
principles.
 
5.5  Maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with generally accepted accounting principles consistently applied
and in compliance with the regulations of any governmental authority having
jurisdiction over it or any of its properties.
 
5.6  Observe and remain in compliance with all requirements of law and maintain
in full force and effect all approvals of governmental authorities, in each case
applicable or necessary to the conduct of its business except where the failure
to do so could not reasonably be expected to result in a material adverse effect
on Borrower and except that Borrower may contest the applicability any
requirement of law in good faith so long as adequate reserves are maintained
with respect thereto in accordance with generally accepted accounting
principles.
 
5.7  Permit representatives of Holder, from time to time, as often as may be
reasonably requested, but only during normal business hours unless an Event of
Default exists, upon reasonable prior notice unless an Event of Default exists,
to visit and inspect its properties; inspect, audit and make extracts from its
books, records and files, including management letters prepared by independent
accountants; and discuss with its principal officers and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.
 
5.8  Engage only in businesses consisting primarily of business conducted on the
date hereof and other businesses reasonably related thereto.
 
 
4
 
 

--------------------------------------------------------------------------------

 
6.  Negative Covenants.  Until such time as all Obligations have been paid in
full in cash (unless converted pursuant to Section 2) and this Note and the
Security Agreement have been terminated, Borrower hereby covenants and agrees
with Holder that Borrower shall not:
 
6.1  Create, incur, assume or suffer to exist any indebtedness, other than in
the ordinary course of business and in an amount not to exceed $50,000 in the
aggregate.
 
6.2  (a) Create, incur, or allow any Lien on any of its property, or assign or
convey any right to receive income, except for the Lien of Holder under the
Security Agreement, or (b) enter into any agreement, document, instrument or
other arrangement with any person which directly or indirectly prohibits or has
the effect of prohibiting Borrower from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s
assets.
 
6.3  Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, any assets, property or
business, except for the sale of inventory in the ordinary course of business at
the fair market value thereof and for cash.
 
6.4  Redeem, purchase or otherwise acquire for value any equity interest of
Borrower.
 
6.5  Directly or indirectly declare or pay any dividend or distribution, or set
aside any funds for any such purpose.
 
6.6  Conduct any business or enter into any transaction or series of similar
transactions (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any affiliate of Borrower unless the terms of
such business, transaction or series of transactions are (a) as favorable to
Borrower as terms that would be obtainable at the time for a comparable
transaction or series of similar transactions in arm's-length dealings with an
unrelated third person or, if such transaction is not one which by its nature
could be obtained from such person, is on fair and reasonable terms and (b) are
in the ordinary course of business.
 
6.7  Other than this Note, enter into any contractual obligations (including any
amendment to any existing contractual obligations) that would expressly restrict
or prohibit the purchase or redemption of this Note in accordance with the
provisions of its organizational documents or the terms of this Note.
 
6.8  Prepay, redeem, defease or purchase in any manner, or deposit or set aside
funds for the purpose of any of the foregoing, make any payment in respect of
principal of, or make any payment in respect of interest on, any indebtedness
(other than the Subordinated Debt), except Borrower may (a) make regularly
scheduled payments of principal or interest required in accordance with the
terms of the instruments governing any indebtedness permitted hereunder and (b)
make payments, including prepayments permitted or required hereunder, with
respect to the Obligations.
 
 
5
 
 

--------------------------------------------------------------------------------

 
7.  Events of Default.  Each of the following events shall constitute an event
of default (an “Event of Default”) hereunder:
 
7.1  Borrower shall default in the payment of (a) any principal due under this
Note or (b) any interest on such principal, any fee or other amount payable by
it hereunder with respect to this Notes or other Loan Documents when due, and,
in the case of this clause (b), such default shall have continued unremedied for
three (3) Business Days; or
 
7.2  Any representation, warranty or certification made or deemed made herein or
in any other Loan Document by Borrower, or any certificate furnished to Holder
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading as of the time made or furnished; or
 
7.3  Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Note or any other Loan Document not
specifically referred to elsewhere in this Section 7, and such default, if
curable, shall not be cured to Holder’s satisfaction within a period of five (5)
days after the earlier of (a) the date notice of such default is given to Holder
or (b) the date that Borrower knew or should have known of the occurrence of
such default; or
 
7.4  There shall occur any default (after the expiration of any applicable cure
period) under any indenture, agreement, or instrument evidencing indebtedness of
Borrower in an aggregate principal amount exceeding $50,000 (determined singly
or in the aggregate with other indebtedness); or
 
7.5  Borrower shall (a) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee, examiner or liquidator
of itself or of all or a substantial part of its property, (b) make a general
assignment for the benefit of its creditors, (c) commence a voluntary case under
the Bankruptcy Code, (d) file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, arrangement or winding-up, or composition or readjustment of debts,
or (e) fail to controvert in a timely and appropriate manner or acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code; or
 
7.6  A proceeding or case shall be commenced, without the application or consent
of Borrower in any court of competent jurisdiction, seeking (a) Borrower’s
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of any of their respective debts, (b) the
appointment of a receiver, custodian, trustee, examiner, liquidator or the like
of Borrower, or of all or any substantial part of its properties, or (c) similar
relief in respect of Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or readjustment of debts and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of thirty (30) or more days; or an order
for relief against Borrower shall be entered in an involuntary case under the
Bankruptcy Code; or
 
7.7  All or any portion of any Loan Document shall at any time and for any
reason be declared to be null and void, or a proceeding shall be commenced by
Borrower, by any governmental authority having jurisdiction over Borrower, or by
any other person or entity, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or Borrower thereof shall deny that it has any liability or
obligation for the payment of any Obligation purported to be created under any
Loan Document; or
 
 
6
 
 

--------------------------------------------------------------------------------

 
7.8  The Security Agreement shall for any reason cease to create a valid and
perfected first priority Lien on, or security interest in, any of the collateral
purported to be covered thereby.
 
8.  Remedies Upon Default.
 
8.1  If an Event of Default shall have occurred and shall be continuing, in
addition to the rights and remedies set forth elsewhere in this Note and the
other Loan Documents:
 
(a)  With the exception of an Event of Default specified in Section 7.5 or 7.6,
Holder may in its discretion declare the principal of and interest on the Loan
and all other Obligations to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Note or in any other Loan Document to the contrary
notwithstanding, or both.
 
(b)  Upon the occurrence and continuance of an Event of Default specified in
Section 7.5 or 7.6, such principal, interest, and other Obligations shall
thereupon and concurrently therewith become immediately due and payable, all
without any action by Holder and without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived, anything in this Note or
in any other Loan Document to the contrary notwithstanding.
 
(c)  Holder may in its discretion exercise all of the post-default rights
granted to Holder under the Loan Documents or under applicable law.  Holder
shall have the right to the appointment of a receiver for the Collateral (as
defined in the Security Agreement), and Borrower hereby consents to such rights
and such appointment and hereby waives any objection Borrower may have thereto
or the right to have a bond or other security posted by Holder in connection
therewith.
 
8.2  Except as expressly provided hereinabove, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by Borrower.
 
8.3  The rights and remedies of Holder hereunder and under the other Loan
Documents shall be cumulative, and not exclusive.
 
8.4  No failure on the part of Holder to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege under
this Note or any of the other Loan Documents shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Note or any of the other Loan Documents preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  Any waiver requested by Borrower shall require the written consent
of Holder.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.
 
 
7
 
 

--------------------------------------------------------------------------------

 
9.  Indemnification.  Borrower agrees to indemnify and hold harmless Holder and
each of its employees, representatives, officers, directors and advisors (each,
an “Indemnified Person”) from and against any and all claims, liabilities,
investigations, losses, damages, actions, demands, penalties, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants and counsel) and disbursements, in each case, of any kind or nature
(whether or not an Indemnified Person is a party to any such action, suit or
investigation) whatsoever which may be imposed on or asserted against an
Indemnified Person resulting from any breach or alleged breach by Borrower of
any representation or warranty made hereunder or under any other Loan Document,
or otherwise in any way relating to or arising out of the Obligations, this
Note, the other Loan Documents or any other document contemplated by this Note
or any action taken or omitted by Holder under this Note, any other Loan
Document, or any other document contemplated by this Note, the making,
administration or enforcement of the Loan Documents and the Loan hereunder or
any transaction contemplated hereby or any related matters unless, with respect
to any of the above, such Indemnified Person is determined by a final
non-appealable judgment of a court of competent jurisdiction to have acted or
failed to act with gross negligence or willful misconduct.  This Section 9 is
for the benefit of each Indemnified Person.  The provisions of this Section 9
shall survive the termination of this Note and the other Loan Documents.
 
10.  Assignment.  The rights and obligations of Borrower and Holder of this Note
will be binding upon and inure to the benefit of the successors, assigns, heirs,
administrators and transferees of the parties.  Borrower may not assign any of
its rights or obligations hereunder or under any of the other Loan
Documents.  Holder may assign or transfer all or any of their respective rights
or obligations under this Note and the other Loan Documents without the prior
written consent of Borrower so long as such assignment or transfer does not
violate any applicable securities laws.
 
11.  Amendments.  Except as otherwise expressly provided in this Note, any
provision of this Note may be modified or supplemented only by an instrument in
writing signed by Borrower and Holder.
 
12.  Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered in person, by facsimile, by registered or certified mail (postage
prepaid, return receipt requested), or by any courier or other service providing
evidence of delivery to the respective parties as set forth below:
 
if to a Borrower, to:
 
Prescient Medical, Inc.
2005 South Easton Road
Doylestown, PA 18901-7101
Attention:  Patricia Scheller
Facsimile: (215) 933-1149
 
with a copy to counsel (which shall not constitute notice):
 
Duane Morris LLP
1540 Broadway
New York, New York 10036
Attention:  Nanette C. Heide, Esq.
Facsimile:  (212) 202-5334
 
 
8

 
 

--------------------------------------------------------------------------------

 
if to Holder, to:
 
Cambridge Holdings, Ltd.
106 S. University Blvd., #14
Denver, CO  80209
Attention:  Jeffrey McGonegal, Chief Financial Officer
Facsimile: 303-722-4011
 
Borrower and Holder may change the information provided above or to such other
address (or facsimile number, if applicable) by providing such change to the
others in writing in the manner set forth above (provided that notice of any
change of address or facsimile number shall be effective only upon receipt
thereof).  Notice will conclusively be deemed to have been given when personally
delivered or when deposited in the mail in the manner set forth above and will
be deemed to have been received when delivered.
 
13.  Governing Law; Venue; Trial by Jury.  This Note shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof, and if any action is brought to enforce or interpret this Note,
exclusive venue for such action shall be in Wilmington, Delaware.  BORROWER, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVES, AND OTHERWISE AGREES NOT TO
REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM OF ANY TYPE IN WHICH BORROWER OR ANY OF ITS SUCCESSORS OR ASSIGNS
IS A PARTY, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS NOTE OR THE OTHER LOAN DOCUMENTS.
 
14.  Waivers.  All parties now or hereafter liable with respect to this Note,
whether Holder, any guarantor, endorser or any other Person, hereby waive
presentment for payment, demand, notice of non payment or dishonor, protest,
notice of protest and notice of any other kind whatsoever.
 
15.  No Fraudulent Conveyance.  Borrower and Holder hereby confirm that it is
the intention of all such Persons that this Note and the Obligations of Borrower
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act (the “UFCA”), the Uniform
Fraudulent Transfer Act (the “UFTA”) or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law to the extent applicable to
this Note and the Obligations of Borrower hereunder. To effectuate the foregoing
intention, Holder and Borrower hereby irrevocably agree that the Obligations of
Borrower under this Note and the other Loan Documents at any time shall be
limited to the maximum amount as will result in the Obligations of Borrower
under this Note and the other Loan Documents not constituting a fraudulent
transfer or conveyance.
 
 
 
9
 
 

--------------------------------------------------------------------------------

 
16.  Certain Matters of Construction.  Any pronoun used shall be deemed to cover
all genders.  References in this Note to “Sections” shall be to Sections of or
to this Note unless otherwise specifically provided.  Paragraph titles are for
descriptive purposes only and shall not control or alter the meaning of this
Note as set forth in the text.  All references in this Note to (a) statutes
shall include all amendments of same and implementing regulations and any
successor statutes and regulations, (b) any instrument or agreement shall
include any and all modifications and supplements thereto and any and all
restatements, extensions or renewals thereof to the extent such modifications,
supplements, restatements, extensions or renewals of any such documents are
permitted by the terms thereof, (c) “including” shall be understood to mean
“including, without limitation” or (d) the time of day shall mean the time of
day on the day in question in New York, New York, unless otherwise expressly
provided in this Note.  Unless the context of this Note clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof”, “herein”, “hereby”, “hereunder”, and similar terms in this Note refer
to this Note as a whole and not to any particular provision of this
Note.  Whenever in any provision of this Note Holder is authorized to take or
decline to take any action (including making any determination) in the exercise
of its “discretion”, such provision shall be understood to mean that Holder may
take or refrain to take such action in its sole discretion.
 
 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
10

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower has caused this Note to be issued under seal as of
the date first above written.
 

 
PRESCIENT MEDICAL, INC.
 
 
By:  /s/ Patricia
Scheller                                                                
Patricia Scheller, Chief Executive Officer
 
[SEAL]
 
   



 
 
 
 
 
 
 
11
 
 
 

--------------------------------------------------------------------------------

 